UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7718



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

JASMINE ROCHELLS ROBESON,
                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-02-140; CA-04-335-3-2MU)


Submitted:   June 21, 2006                 Decided:   August 11, 2006


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Jasmine Rochells Robeson, Appellant Pro Se. Kimlani S. Murray,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Jasmine Rochells Robeson, a federal prisoner, appealed

the district court’s order denying relief on her 28 U.S.C. § 2255

(2000) motion.        This court previously granted a certificate of

appealability and issued a limited remand solely for the purpose of

directing the district court to determine whether Robeson’s counsel

failed to file a notice of appeal from the criminal judgment after

being directed to do so.       Giving Robeson the benefit of the doubt,

the district court granted relief under United States v. Peak, 992

F.2d   39   (4th   Cir.    1993),    vacated    the   criminal    judgment      and

reinstated the judgment to afford Robeson the opportunity to file

a direct appeal. We note that Robeson’s direct appeal currently is

pending before this court.          Because the remaining claims on which

the district court denied § 2255 relief may be raised in the

reinstated    direct      appeal,    we   grant   Robeson’s      motion    for    a

certificate of appealability, modify the district court’s dismissal

of Robeson’s remaining claims to be without prejudice, and affirm

the dismissal as modified.

            Robeson’s motions for appointment of counsel and for

general relief are denied.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court     and    argument   would    not     aid    the

decisional process.

                                                         AFFIRMED AS MODIFIED




                                      - 2 -